Citation Nr: 1034556	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-40 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from January 1955 to December 
1956.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claims.

In a July 2009 decision, the Board denied service connection for 
bilateral hearing loss and tinnitus.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for Remand 
(JMR), the Court, in a March 2010 Order, vacated the Board's 
decision and remanded the matter to the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the JMR, the Board finds that this case must be 
remanded to procure further VA medical records of the Veteran 
from the local VA Medical Center (VAMC).  When reference is made 
to pertinent medical records, VA is on notice of their existence 
and has a duty to assist the Veteran to attempt to obtain them.  
See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also 
Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records 
should be obtained in compliance with VA's duty to assist.  

Further, pursuant to VA's duty to assist, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where the 
record contains competent medical evidence of a current diagnosed 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the claimed 
disability may be associated with the established event, injury 
or disease in service.  See Id.  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court noted that the third prong of 
38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of record 
"indicate" that the claimed disability or symptoms may be 
associated with service, establishes a low threshold.   See also 
Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006).

In light of the foregoing, the Veteran should be afforded a VA 
examination to assess whether he has bilateral hearing loss and 
tinnitus which are related to service, based on all of the 
evidence of record.  

In an August 2010 letter, the Veteran indicated that he would 
attempt to obtain a medical opinion from Bridgewater Speech and 
Hearing.  He also indicated that he would provide a statement 
describing how he lost his hearing in service.  He should be 
provided an opportunity to submit this evidence on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  As noted above, in August 2010 the 
Veteran indicated that he would attempt to 
obtain a medical opinion from Bridgewater 
Speech and Hearing.  He also indicated 
that he would provide a statement 
describing how he lost his hearing in 
service.  He should be provided an 
opportunity to submit this evidence.  

2.  Obtain and associate with the claims 
file copies of the Veteran's complete 
treatment records related to hearing loss 
and tinnitus from his local VAMC, dated 
since 1956.

3.  Thereafter, schedule the Veteran for a 
VA audiological examination.  Any 
indicated tests should be accomplished.  
The examiner should review the claims 
folder in conjunction with the 
examination.  

The examiner should obtain the Veteran's 
auditory thresholds at frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz, as well 
as speech recognition scores based on the 
Maryland CNC tests.  

The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that current hearing loss 
had its onset during active service or is 
related to any in-service disease, event, 
or injury, including noise exposure.    

The examiner should also provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that current 
tinnitus had its onset during active 
service or is related to any in-service 
disease, event, or injury, including noise 
exposure.    

A rationale for any opinion expressed 
should be provided.  

4.  Review the medical opinion obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.

5.  Finally, readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to 
any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

